Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Neil E. Norwood, ) Date: April 28, 2008
)
Petitioner, )
)

-Vv.- ) Docket No. C-08-216

) Decision No. CR1780
The Inspector General. )
)
DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Neil E.
Norwood, from participating in Medicare and other federally funded health care programs
for a period of at least 25 years.

I. Background

On October 31, 2007 the I.G. notified Petitioner that he was being excluded from
participating in Medicare and other federally funded health care programs for at least 25
years. The LG. told Petitioner that the exclusion was the consequence of Petitioner’s
conviction of crimes as are described at sections 1128(a)(1) and (a)(3) of the Social
Security Act (Act). Petitioner requested a hearing and the case was assigned to me fora
hearing and a decision.

I held a pre-hearing conference at which I directed the parties to file briefs and exhibits
addressing the issues in the case. The I.G. filed a brief and nine proposed exhibits, which
he designated as I.G. Ex. 1 - 1.G. Ex. 9. Petitioner filed a brief and an exhibit which he
designated as Pet. Ex. A. I receive each party’s proposed exhibits into evidence.
Additionally, Petitioner requested that I convene an in-person hearing in order to receive
testimony from him and a witness. For reasons that I discuss below I find an in-person
hearing not to be necessary.

2

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are whether:

1. The I.G. must exclude Petitioner based on his conviction of crimes that
are described at sections 1128(a)(1) and (a)(3) of the Act; and

2. Assuming the I.G. must exclude Petitioner, an exclusion of 25 years is
reasonable.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision. I set
forth each Finding below as a separate heading.

1. The I.G. must exclude Petitioner because he was convicted of crimes
that are described at sections 1128(a)(1) and (a)(3) of the Act.

Petitioner does not dispute that he was convicted of crimes that are described at sections
1128(a)(1) and (a)(3) of the Act. Section 1128(a)(1) mandates the exclusion of any
individual who is convicted of a criminal offense related to the delivery of a Medicare or
a State Medicaid item or service. Section 1128(a)(3), in relevant part, mandates the
exclusion of any individual who is convicted of a felony relating to theft committed in
connection with the delivery of a health care item or service.

The undisputed facts in this case are that, on December 20, 2006, Petitioner, a pharmacist,
pled guilty in a New York State court to two felony counts of grand larceny in the first
degree. I.G. Ex. 2, at 19. His crimes consisted of theft from the New York State
Medicaid program and from the Oxford Insurance Company, a private health insurer. Jd.
at 14. Petitioner admitted perpetrating against these entities a variety of different
insurance scams including, but not limited to, improperly substituting generic for brand-
name medication while billing as if the medication were brand name medication,
improperly shorting patients on medication but billing as if he had supplied them with
larger quantities, and improperly compounding medication that he was not authorized to
compound. /d. at 14-15, 16. In pleading guilty Petitioner admitted that he stole more
than $1 million from each of these two health care programs and about $3 million overall
from these two health care programs and other insurers.

3

Petitioner’s crimes clearly fall within the purview of sections 1128(a)(1) and (a)(3).
Consequently, the I.G. is mandated to exclude Petitioner pursuant to these sections.
Petitioner’s crimes were related to the delivery of State Medicaid items or services and
thus (a)(1) offenses in that he stole from Medicaid by filing false claims for Medicaid
items or services that he had purported to provide. Second, the crimes were related to
theft in connection with the delivery of a health care item or service and thus (a)(3)
offenses because Petitioner admitted to stealing from a private health insurer by filing
false claims with that insurer for health care items or services that he had purported to
provide.

2. An exclusion of 25 years is reasonable.

Exclusions that are imposed pursuant to sections 1128(a)(1) and (a)(3) of the Act must be
for a minimum of five years. Act, section 1128(c)(3)(B). In this case the I.G. determined
to impose an exclusion of at least 25 years. The I.G.’s determination to impose an
exclusion for more than the statutory minimum period raises the issue of whether this
exclusion is reasonable.

Section 1128 is a remedial statute. Its purpose is not to impose punishment in addition to
that which is imposed by the criminal justice system but to protect federally funded health
care programs and these programs’ beneficiaries and recipients from individuals whose
conduct establishes them to be untrustworthy. Ultimately, then, the issue in any case
where the reasonableness of the exclusion is at issue is whether the exclusion is
reasonably necessary to attain the Act’s remedial goal of protection.

The Secretary has published regulations which must be utilized in evaluating whether an
exclusion is reasonable. For exclusions imposed pursuant to sections 1128(a)(1) and
(a)(3), the relevant regulation is 42 C.F.R. § 1001.102. The regulation establishes factors,
designated as “aggravating” and “mitigating” factors, that are set forth at 42 C.F.R.

§ 1001.102(b) (aggravating factors) and (c) (mitigating factors) that function very much
like rules of evidence in deciding whether an exclusion is reasonable. I may only
consider as evidence of reasonableness evidence that relates to an aggravating ora
mitigating factor. Evidence which does not relate to one of these factors is irrelevant and
I may not consider it.

Like rules of evidence, the aggravating and mitigating factors tell me what evidence is
relevant but they do not contain directions as to how much weight I must assign to
relevant evidence. The regulations contain no formula for calculating the length of an
exclusion. Therefore, I must weigh all evidence that relates to an aggravating or a
mitigating factor against the underlying remedial purpose of protecting programs and
their beneficiaries and recipients against someone who is untrustworthy.

4

In this case the evidence relating to aggravating factors proves Petitioner to be manifestly
untrustworthy. Petitioner has offered no evidence which relates to a regulatory mitigating
factor. As a consequence, an exclusion of 25 years is certainly reasonable because it
comports with the Act’s remedial purpose.

The I.G. presented evidence relating to the following aggravating factors.

+ Petitioner’s theft caused health insurers to sustain losses of more than $5000.
42 C.F.R. § 1001.102(b)(1). Petitioner admitted to stealing about $3,000,000 from
the New York Medicaid program and private health insurers. I.G. Ex. 2, at 18.

+ Petitioner committed his crimes over a period lasting longer than a year. 42
C.F.R. § 1001.102(b)(2). Petitioner’s crimes extended from about January 1, 2000
to about June 18, 2005, a period of more than five years. I.G. Ex. 2, at 14.

+ Petitioner was sentenced to incarceration for his crimes. 42 C.F.R.
§ 1001.102(b)(5). He was sentenced to imprisonment for a term of between two
and six years. I.G. Ex. 4, at 9.

Petitioner was subject to an adverse action by a State government agency based
on the facts that underlie his convictions and the I.G.’s exclusion determination.
42 C.F.R. § 1001.102(b)(9). On May 22, 2007 Petitioner surrendered his license
to practice pharmacy in New York in the face of an investigation that addressed
the same facts as were the basis for his convictions and exclusion. I.G. Ex. 5.
Additionally, Petitioner was excluded from participating in the New York State
Medicaid program as a consequence of his guilty plea. I.G. Ex. 9, at 3.

This evidence, if not offset by mitigating evidence, is strong support for an exclusion of at
least 25 years. It shows that Petitioner perpetrated theft on a grand scale, committed over
a period of five years, against a State Medicaid program and private insurers. The sheer
magnitude of Petitioner’s admitted crimes — about $3,000,000 in all — is in and of itself
sufficient to justify the exclusion determined by the I.G. Evidence of his incarceration
and remedial actions taken against him by other government entities is additional support.

Petitioner argues that his culpability is in fact less than what he pled to. For example, he
asserts that the extent of his crimes is magnified in the documents relating to his plea
because those documents do not offset the admitted amount of his crimes by the value of
the items or services he actually provided (as in generic drugs in substitution for brand
name drugs). I find this argument to be without merit because it is an attempt by
Petitioner to reopen and relitigate his conviction. The fact is that Petitioner admitted in
open court — when it was in his self interest to do so — that he stole about $3,000,000 from
5

insurers including Medicaid. Now, when it is in his self interest to minimize the effect of
his crimes, he attempts to do that. That assertion is impermissible in this setting because
the evidence that relates to aggravating and mitigating factors derives from Petitioner’s
admissions at the time he made his plea. Moreover, his arguments are not credible at this
juncture because they are so obviously self-serving.

Petitioner also attempts directly to challenge his conviction in the setting of this case by
arguing that the prosecution in his criminal case relied on statistically invalid evidence. I
find this argument effectively to be an attempt by Petitioner to retract his plea in this
forum after that plea had become final under State law. Such an effort by Petitioner, at
this late stage, is transparently self serving. Moreover, it is impermissible because of the
derivative nature of exclusions imposed pursuant to sections 1128(a)(1) and (a)(3) of the
Act.

Petitioner asserts, while admitting that his assertions do not comprise mitigating evidence
under 42 C.F.R. § 1001.102(c), that his age and 20 years of problem free practice as a
licensed pharmacist should weigh in his favor. But, such evidence clearly is irrelevant.

Petitioner contends that there is a mitigating factor in this case, arguing that he “fully
cooperated with the prosecution of this matter.” Petitioner’s brief at 6. But, cooperation,
even full cooperation, is not a mitigating factor. Cooperation with prosecuting authorities
is a mitigating factor under 42 C.F.R. § 1001.102(c)(3) only if it results in: others being
convicted or excluded from federally funded health care programs; additional cases being
investigated or reports being issued by appropriate law enforcement agencies identifying
program vulnerabilities or weaknesses; or the imposition of a civil money penalty or
assessment against another individual or entity. Petitioner has made no showing that any
of these results occurred as a consequence of his cooperation.

Finally, Petitioner asserts that his surrender of his license to practice pharmacy makes him
less of a threat to health care programs and their beneficiaries and recipients than if he’d
continued to practice. But, that argument loses all force if Petitioner should regain his
license before the termination of his exclusion. At that point federally funded programs
might be faced with a licensed but nevertheless untrustworthy provider. That is why the
LG. is vested with authority to exclude that is independent from authority vested in State
licensing agencies.
6

3. There is no reason to convene an in-person hearing.

Petitioner contends that there should be an in-person hearing in this case so that he might
testify to “the problems with the audits and the circumstances under which he agreed to
plead guilty.” Petitioner’s brief at 6. Petitioner avers, apparently, that his testimony
would be corroborated by that of another witness. I find that Petitioner’s demand to
present testimony creates no legitimate basis for me to convene an in-person hearing. As
I discuss above, his assertion that his guilty plea was made in the face of flawed evidence
is nothing less than an improper attempt to relitigate his criminal conviction in this forum.
Ihave no authority to allow that inasmuch as Petitioner’s exclusion derives from his
conviction. If Petitioner now wishes to challenge his conviction he must do so in an
appropriate State court.

/s/
Steven T. Kessel
Administrative Law Judge
